      Case 1:17-cv-07959-GBD-DCF Document 54 Filed 02/15/19 Page 1 of 1




                                               February 15, 2019


BY ECF FILING

Hon. Debra Freeman
United States Magistrate Judge
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street, Courtroom 17A
New York, New York 10007
                       10007--1312
                              1312

               Re:    Dhaliwal v. HYPR Corp. and
                      George Avetisov, 17 Civ. 7959 (GBD) (DCF)

Dear Magistrate Judge Freeman
                      Freeman::

              We rep
                   represent
                      resent plaintiff Amarpreet Dhaliwal in the above
                                                                 above--referenced
                                                                        referenced matter. We
submit this Joint Status Report along with counsel for defendants HYPR Corp. and George
Avetisov, pursuant to the Scheduling Order entered by the Court on December 21, 2018 (ECF
Avetisov,
No. 52
    52).
       ).

               The fact discovery cutcut-off
                                         off date was January 31, 2019. The parties have some
lingering discovery ddisputes
                      isputes that they are attempting to resolve; otherwise the parties will bring
them to Your Honor in short order. The parties are proceeding with potential expert
designations, potential rebuttal expert designations, and, if necessary, expert discovery. T   The
                                                                                                 he
expert discovery cut
                 cut--off
                      off is April 19, 2019. Both parties are contemplating summary judgment
motions and will be discussing a briefing schedule to propose to the Court.

                 With regard to mediation, the
                                           the parties have not reached an agreement on whether
to pparticipate
     articipate in mediation at this time.

                                             Respectfully submitted,

                                             /s/ Gerry Silver

                                             Gerry
                                             G erry Silver
                                             Direct line: 212
                                                          212--660
                                                               660 3096
                                                               660-3096
                                             gerry.silver@sandw.com


cc:    Jonathan Bach, Esq.
